DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-16 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites software per se. Neither the claim nor the specification includes structural recitations. See MPEP 2106.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 1, “the switch” lacks antecedent basis. The phrase “may be less than” is unclear as to whether the limitation is required.  The phrase “a minimum sampling rate necessary to clearly reconstruct the input signals of the individual m antennas” is unclear. “A resulting phase error” also renders the claim unclear as to whether this element is any phase error. Claims 2-16 rejected as dependent.
Regarding claim 5, the phrase “are provided” renders the claim unclear as to how the incoming signals are provided. It is further unclear whether the incoming signal is the incoming signal of claim 1. Claim 6 rejected as dependent.
Regarding claims 9 and 10, it is unclear whether “the angle” is the angle of arrival of claim 1.
Regarding claim 11, the claimed device is operated according to a method according to claim 1. It is unclear whether a method according to claim 1 is the method of claim 1. The method of claim 1 is directed towards a method of measuring an angle (i.e. a method of using a device) and the technical characteristics of the device of claim 11 are therefore unclear. Claims 12-16 rejected as dependent.
Regarding claim 15, the recitations of “at least one device” and “the device” are unclear because only one device is claimed in claim 11. It is further unclear how a transmitter could comprise the device of claim 11. Claim 16 rejected as dependent.
Regarding claim 16, it is unclear whether “localizing the mobile transmitter by the arrangement according to claim 15” is the same as the “locating” of a mobile transmitter in claim 15. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsui (US 5,497,161).

Regarding claim 1,
	Tsui teaches:
Method of measuring an angle of arrival (AOA) of an incoming signal using m separate antennas where m is an integer greater than one, wherein antennas are coupled with a single receiver, ([abstract] – solution to the AOA problem is provided, receiving the data via a plurality of antennas, which uses a switching network to couple the antennas to a single receiver)
wherein the switch comprises an electronic signaller for sequentially supplying the incoming signal, as received at the m antennas to the receiver by a switch, ([Col. 3, lines 1-10] – To get the received data as in FIG. 2, the antennas 311-31m are coupled to a receiver 350 with an ADC 360 attached at its output. A switching network 340 is used to coordinate the time each antenna is sampled in a sequential manner.)
wherein a sampling of the incoming signal as received at the m antennas has a sampling rate and cycle time being performed in repetitive cycles, ([Col. 5, lines 34-36] – sample the incoming signal as received at the m antennas sequentially in repetitive cycles with a given sampling rate and cycle time)
wherein the receiver comprises a generator for generating baseband signals (Fig. 3, RF/IF converter 350) having an in-phase component and a quadrature component from the incoming signal ([Col. 3, lines 5-10] – The output from the ADC 360 is supplied to a signal processor 370, which may use FFT techniques… [Col. 4, lines 20-23, lines 36-50] – The FFT outputs derived from signals from the antennas A and B can be written as (I.sub.ai)(t.subj), (Q.sub.ai)(t.sub.j), (I.sub.bi)(tj), (Q.sub.bi)(t.sub.j) )  and for forwarding the signals to an analog-to-digital converter to provide digitized samples for each of the m antennas in each cycle; (Fig. 3, ADC 360)
the method comprising:  providing a signal processor coupled to the respective analog-to-digital converter to analyze the digitized signals and to determine the angle of arrival of the incoming signal, (Fig. 3, element 371, [Col. 3, lines 5-10] – The output from the ADC 360 is supplied to a signal processor 370, which may use FFT techniques to calculate the AOA,)
wherein the sampling rate of the signal processor may be less than the number of m antennas multiplied by a minimum sampling rate necessary to clearly reconstruct the input signals of the individual m antennas; ([Col. 3, lines 13-40] – ADC can operate at 1GHz; 1GHz corresponds to sampling rate of the signal processor. Delay lines implement delay time = 1/(sampling time) = 1/1GHz = 1ns. Minimum sampling rate necessary to clearly reconstruct input signals of the individual m antennas; = m*delay time = m(1ns) = m/1GHz. m >1. Accordingly, sampling rate 1GHz < (m * 1ns).)
and compensating for a resulting phase error by a multiple sampling of at least one antenna and signal processing by a statistical method.  ([Col. 5, lines 13-16] – If the phase differences at many different times i.e. different j values, are used to find the AOA, the measurement accuracy can be improved through averaging over time.)

Regarding claim 2,
	Tsui teaches the invention as claimed and discussed above.
	Tsui teaches:
Method according to claim 1, wherein the sampling rate of the signal processor is smaller than the number of m antennas multiplied by the minimum sampling rate, which is necessary to reconstruct the input signals of the individual m antennas. ([Col. 3, lines 13-40] – ADC can operate at 1GHz; 1GHz corresponds to sampling rate of the signal processor. Delay lines implement delay time = 1/(sampling time) = 1/1GHz = 1ns. Minimum sampling rate necessary to clearly reconstruct input signals of the individual m antennas; = m*delay time = m(1ns) = m/1GHz. m >1. Accordingly, sampling rate 1GHz < (m * 1ns).)

Regarding claim 11,
Tsui teaches the invention as claimed and discussed above.
	Tsui teaches:
Device wherein the device is operated according to a method according to claim 1.  (See rejection under 102(a)(1) of claim 1)

Regarding claim 12,
	Tsui teaches the invention as claimed and discussed above.
	Tsui teaches:
Device according to claim 11, wherein the device is operated by a self-sufficient energy source. (As best interpreted by examiner, the additional element of claim 12 is a statement of intended use and is not required by the claim.  The prior art used to reject claim 11 also reads on claim 12.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9-10, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsui in view of Fattouche et al (WO 0069198 A1; hereinafter “Fattouche”).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsui in view of Sapp (US 20110260911 A1).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsui in view of Robinson et al (US 2018/0203091 Al; hereinafter “Robinson”).
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsui.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsui in view of Alexander et al (US-20180031671-A1; hereinafter “Alexander”).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tsui in view of Pandey et al (US 9989633 B1; hereinafter “Pandey”).


Regarding claim 3,
	Tsui teaches the invention as claimed and discussed above. 

Tsui does not teach:
wherein the statistical method comprises use of a uniformly best unbiased estimator.  

Fattouche teaches:
Method according to claim 1, wherein the statistical method comprises use of a uniformly best unbiased estimator.  ([pg. 72-74, section 5.1] – Several methods of adjusting the observed TOAs such that the sum of the squares of the residuals is a minimum are available including: General Minimum Variance Unbiased Estimation)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Fattouche’s known technique to Tsui’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Tsui teaches a base method of receiving and processing data in order to solve for angle of arrival of the incoming signal for multiple incoming signals; (2) Fattouche teaches a technique of improving measurement accuracy through the use of minimum variance estimation; (3) one of ordinary skill in the art would have 

Regarding claim 4,
Tsui teaches the invention as claimed and discussed above. 

Tsui does not teach:
Method according to claim 1, wherein a phase unwrapping is performed in the signal processor.  

Sapp teaches:
Method according to claim 1, wherein a phase unwrapping is performed in the signal processor.  ([0033] – In processing block 304, the initial ambiguity vectors are essentially phase unwrapped)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Sapp’s known technique to Tsui’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Tsui teaches a base method of receiving and processing data in order to solve for angle of arrival of the incoming signal for multiple incoming signals; (2) Sapp teaches a technique of resolving angle of arrival ambiguities through unwrapping; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with increased resolution; 
	

Regarding claim 5,
	Tsui teaches the invention as claimed and discussed above. 

	Tsui further teaches:
Method according to claim 1, wherein incoming signals with different frequencies are provided, ([Col. 5, line 11] – simultaneous signals of different frequencies)
(lined through limitation corresponds to element not taught by reference)

Robinson teaches:
wherein the frequencies are outside respective coherence bandwidths.  ([0002] – highest frequency of interest is typically at least nine times (9x) the lowest frequency)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Robinson’s known technique to Tsui’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Tsui teaches a base method of receiving and processing data in order to solve for angle of arrival of the incoming signal for multiple incoming signals; (2) Robinson teaches specific technique of transmission for ADC conversion sampling of antennas; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with increased resolution; 
	

Regarding claim 6,
	Tsui in view of Robinson teaches the invention as claimed and discussed above. 

Tsui does not teach:
Method according to claim 5, wherein the frequencies differ by at least a factor of 2 with the frequencies being outside the respective coherence bandwidths.  

Robinson teaches:
Method according to claim 5, wherein the frequencies differ by at least a factor of 2 with the frequencies being outside the respective coherence bandwidths.  ([0002] – highest frequency of interest is typically at least nine times (9x) the lowest frequency)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Robinson’s known technique to Tsui’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Tsui teaches a base method of receiving and processing data in order to solve for angle of arrival of the incoming signal for multiple incoming signals; (2) Robinson teaches specific technique of transmission for ADC conversion sampling of antennas; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with increased resolution; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 7,
Tsui teaches the invention as claimed and discussed above. 

Tsui does not explicitly teach:
Method according to claim 1, wherein a distance d between at least two of the m antennas corresponds to at least half the wavelength of at least one incoming signal.   

Teaching in the prior art would have led one of ordinary skill to modify Tsui’s known method to arrive at the claimed invention.  Such a finding is proper because (1) there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference. Tsui teaches a base method of receiving and processing data in order to solve for angle of arrival of the incoming signal for multiple incoming signals. Tsui further teaches that antenna separation less than half the wavelength of an incoming signal will induce ambiguity in the AOA measurement, but that this ambiguity can be resolved using simultaneous signals of different frequencies. Eq. 6; [Col. 5, lines 1-15] – Eq. 6 [AOA measurement] will produce ambiguity, if d<lambda/2. In order to avoid this ambiguity, the antenna separation must be less than lambda/2. If there are simultaneous signals of different frequencies, the phase difference measured at different frequency channels i.e. different i values, can be used to find the AOA of them. It would be obvious to one of ordinary skill in the art to use antenna separation greater than lambda/2 in order to increase AOA measurement accuracy and resolve ambiguity using simultaneous signals of different frequencies as taught; (2) there was a reasonable expectation of success; and (3) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 8,
Tsui teaches the invention as claimed and discussed above. 

Tsui does not teach: 
wherein the electrical length of the m antennas is different 

Alexander teaches:
wherein the electrical length of the m antennas is different and wherein the compensation of the different electrical lengths of the m antennas is performed in the signal processor.  ([0059-0060] – phase shift (principally) due to the different path length to the two antennas… could be mapped to an imbalance… using the imbalance database… comparing the constructed imbalance value to the database of imbalance values (and their corresponding angle of arrival AoAs))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Alexander’s known technique to Tsui’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Tsui teaches a base method of receiving and processing data in order to solve for angle of arrival of the incoming signal for multiple incoming signals; (2) Alexander teaches compensation for differing antenna electrical lengths while solving for angle of arrival; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with increased accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 9,
	Tsui teaches the invention as claimed and discussed above. 

Tsui further teaches:
Method according to claim 1, wherein an estimate of the angle is provided for measuring an angle of arrival (AOA) ([Col. 3, lines 5-12] – which may use FFT techniques to calculate the AOA) (lined through limitation corresponds to element not taught by reference) 

Fattouche teaches:
Method according to claim 1, wherein an estimate of the angle is provided for measuring an angle of arrival (AOA) for at least 2 of the m antennas ([pg. 46, line 17 – pg. 48, line 10])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Fattouche’s known technique to Tsui’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Tsui teaches a base method of receiving and processing data in order to solve for angle of arrival of the incoming signal for multiple incoming signals; (2) Fattouche teaches a technique of improving location measurement accuracy through the use of minimum variance estimation; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with increased accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 10,
Tsui in view of Fattouche teaches the invention as claimed and discussed above.

Fattouche further teaches:
Method according to claim 9, wherein the estimate of the angle comprises the least-squares method.  ([pg. 48, lines 9-10] – it is possible to resolve the ambiguity using redundant observations based on Least-Squares techniques)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Fattouche’s known technique to Tsui’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Tsui teaches a base method of receiving and processing data in order to solve for angle of arrival of the incoming signal for multiple incoming signals; (2) Fattouche teaches a technique of improving location measurement accuracy through the use of minimum variance estimation; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with increased accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 13, 
	Tsui teaches the invention as claimed and discussed above. 

	Tsui does not teach:
Device according to claim 11, wherein the device is part of a real-time localization system

	Fattouche teaches:
Device according to claim 11, wherein the device is part of a real-time localization system.  ([Pg. 5, lines 4-10] – signal parameter estimate may be combined with other location information in order to produce an estimate of the location of the receiver in latitude and longitude, or an equivalent coordinate system)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Fattouche’s known technique to Tsui’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Tsui teaches a base method of receiving and processing data in order to solve for angle of arrival of the incoming signal for multiple incoming signals; (2) Fattouche teaches a technique of improving location measurement accuracy through the use of minimum variance estimation; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with increased accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 14, 
Tsui teaches the invention as claimed and discussed above. 

	Tsui does not teach:
wherein the device comprises a system-on-a-chip (SoC), which comprises the receiver and/or the signal processor.  

Pandey teaches:
wherein the device comprises a system-on-a-chip (SoC), which comprises the receiver and/or the signal processor.  ([Col. 2, lines 30-31] – The processing device may be part of a System on Chip (SoC))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Pandey’s known technique to Tsui’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Tsui teaches a base method of receiving and processing data in order to solve for angle of arrival of the incoming signal for multiple incoming signals; (2) Pandey teaches a processing device for estimating angle of arrival based on RF signals; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with increased ease of implementation; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 15, 
Tsui teaches the invention as claimed and discussed above. 

	Tsui does not teach:
Arrangement for locating at least one mobile transmitter comprising at least one device according to claim 11, wherein the device comprises a central data processing unit which evaluates the determined angles of arrival, wherein at least one device is operated as a central data processing unit

Fattouche teaches:
Arrangement for locating at least one mobile transmitter ([Pg. 23, line 30] – solve for the horizontal coordinates (x,y) of the CT (202)) comprising at least one device according to claim 11, wherein the device comprises a central data processing unit which evaluates the determined angles of arrival, wherein at least one device is operated as a central data processing unit ([Pg. 24, lines 1-4] – a minimum of two MSs… using Angle of Arrival positioning)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Fattouche’s known technique to Tsui’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Tsui teaches a base method of receiving and processing data in order to solve for angle of arrival of the incoming signal for multiple incoming signals; (2) Fattouche teaches a technique of improving location measurement accuracy through the use of minimum variance estimation; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with increased accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 16, 
	Tsui in view of Fattouche teaches the invention as claimed and discussed above. 
Software, comprising an app, which is provided on the mobile transmitter and which enables localizing the mobile transmitter by the arrangement according to claim 15. (As best interpreted by examiner, the additional element of claim 12 is a statement of intended use and is not required by the claim. The prior art used to reject claim 15 also reads on claim 16.)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
	/JULIANA CROSS/               Examiner, Art Unit 3648                                                                                                                                                                                         
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648